 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDularly the close and intimate relationship of those at the airport withother establishments and facilities within the metropolitan area; (c)thestandardization and uniformityof conditions of employmentwithin the metropolitan area; (d) theproximityof the airport facil-ities to all other of Employer's establishment within the area; and(e) the substantialinterchange of employeesbetween the airportfacilities and the balance of the Employer's operations within themetropolitan area.My colleagues seek here to rationalize their unit finding upon theprincipal ground that operations at the National Airport are` "func-tionally distinct."With this finding I cannot agree. Food prepara-tion and handling is the common connecting link that runs throughthe entire chain of the Employer's operations within the District ofColumbia metropolitanarea.I seeno functional or any other realisticdistinction to be drawn from the fact that in one instance the dinermay be physically located in his automobile in a drive-in type estab-lishment, in another he may be seated at a table in a conventional typerestaurant, in still another he may be at a group-sized table in anemployeecafeteria,,and in'a fourth,case;°he°may be -struggling.with afood tray whileairborne.The employees who prepared and handledthe food to the pointof servicemust fairly in each instance be saidto have performedthe same basicfunctions.An alleged geographical separation of the airport employees fromother Hot Shoppes establishments within the metropolitan area isassertedas o , additional:bAsisfor mycolleagues'unit.position.Prox-imity, or the lack thereof, is a relative concept.Here, it'is apparentthat all of the Employer's District of Columbia operations fall withina very limited metropolitanarea.In the factual context of this case,emphasis upon an assertedseparation of employees is completelyunwarranted.Tltmajority's decision to cut up the overall District of Columbiametropolitanareaunit, and carve out a separate National Airportunit,; necessarily makes the Union's "extent of organization" the de-cisive factor in this case.This fact cannot be, obscured by a routinerecital of certain of the Board's traditional criteria for unit formula-tion, for those criteria do not comport to the facts of this case.Hot Shoppes,Inc.andChicago Truckdrivers, Chauffeurs andHelpers Union of Chicago and Vicinity(Independent),Peti-tioner.Case No. 13-RC-7143.Febrwary 10, 1961DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before AlbertKleen,hearing of-130 NLRB No. 23. HOT SHOPPES, INC.145ficer.The hearing officer's ruling made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization named above claims to represent certainemployees of the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) and Section 2(6) and (7) of the Act for the reasons hereinafterindicated.The Petitioner seeks to represent a unit composed of all truck-drivers and helpers at the Employer's operation at Midway Airportin Chicago, Illinois.The Employer contends that the unit sought isinappropriate, as the only appropriate unit is one including all em-ployees of the Employer in Chicago.Hot Shoppes, Inc., is a Delaware corporation engaged primarily inthe retail sale of food in a chain of restaurants with its central officeslocated in the District of Columbia. It operates, through 60 whollyowned subsidiaries, establishments located in 11 States and the Dis-trict of Columbia.Hot Shoppes Caterers, Inc., a wholly owned sub-sidiary of Hot Shoppes, Inc., operates airline catering services invarious cities of the United States.'In Chicago, the Employeroperates airline catering services at Midway Airport and O'Hare Air-port.These airline catering operations involve the preparation, inso-called flight kitchens, of hot meals for airline passengers, the de-livery of these meals to the airport by means of trucks, and the load-ing of the meals on the airplanes.These catering operations are theEmployer's only operations in the Chicago area. There is no historyof collective bargaining with respect to the employees of the Em-ployer in the Chicago area.The record discloses that O'Hare Airport is located 20 miles fromMidway Airport.The Employer's Midway and O'Hare operationsare each supervised by a manager, who, in turn, is supervised by adistrictmanager who is in charge of the entire Chicago area. Thedistrictmanager spends his time on an almost equal basis betweenMidway and O'Hare, supervising management personnel at each ofthese operations.While each of the individual managers is authorizedto hire employees, the record shows that the manager who hires anemployee may refer him to the manager of the other operation for' In view of the foregoingand asthe record indicates that the officers of the subsidiarycorporations are the same persons who are the officers of the parent corporation, we findfor unit purposesthat HotShappes, Inc., and its subsidiaries constitute a single Employer.Gibbs OilCompany,et at.,120 NLRB 1783;Hot S'hoppes, Inc.,130 NLRB 138. HotShoppes,Inc., and Hot Shoppes Caterers,Inc , are sometime referred to herein as theEmployer597254-61-vol. 130-11 146DECISIONSOF NATIONALLABOR RELATIONS BOARDactual placement, if, for example, the employee lives closer to theother airport.Each manager is authorized to discharge employees,but only with the approval of the district manager, who "generally"follows the recommendations of the manager.On occasion, a driver may be required to transport supplies fromone operation to the other operation.Both Midway and O'Hare em-ploy the same classifications of employees; the duties of the employeesin both operations are identical.Wage scales and employees benefits,established nationally by the Employer from Washington, D.C., areidentical for both operations.Similarly, labor relations policy forboth the Employer's Chicago operations, as well as for its operationsthroughout the United States, are handled by the Employer's per-sonnel department, which is located in Washington, D.C.The per-sonnel department also handles other personnel matters for all of theEmployer's operations in the United States, including those inChicago.During the 18 months preceding the hearing, there were 16 per-manent transfers of nonsupervisory employees between O'Hare andMidway, and, of these, 13 transfers involved drivers and helpers.-'Nine of these transfers were from Midway to O'Hare in order to takecare of the expanding business at O'Hare, and other transfers weremade to accommodate employees who lived nearer to one of the air-ports and because employees were required by the Employer for par-ticular jobs.A representative of the Employer testified that it had"occasions" to send employees from O'Hare to assist Midway em-ployees in performing their functions.In view of the foregoing, particularly the fact that the Midway andO'Hare operations are the Employer's only operations in the Chicagoarea, the fact that both operations are under the same supervision,the extent of employee interchange between the two operations, andthe further fact that wage rates and working conditions are identicalfor both operations, we find no plausible reason for establishing aseparate unit of employees employed at Midway.3The only reasonfor separating the employees at Midway from the employees ofO'Hare would be the extent of Petitioner's organization .4 In thisconnection, the record indicates that the Petitioner has three timessought to represent employees of the Employer at the Chicago area.' At the timeof the hearing,the Employer employed at Midway 134 nonsupervisoryemployees of whom approximately 40 were drivers and helpers,and at O'Hare it employed170 nonsupervisory employees of whom approximately 37 were drivers and helpers.' SeeFranck G Shattuck Company,106 NLRB X838;Robert Hall Clothes, Inc,118 NLRB1096;Haas Brothers,Inc,119 NLRB 568 In view of this finding, we find it unnecessaryto determine whether the drivers and helpers here may constitute an appropriate unitseparate from other employees of the Employer4Member Kimball agrees that for the various factors linking the O'Hare and Midwayoperations a unit limited to the Midway operations is inappropriateHowever,he doesnot rely upon the facts concerning the Union's past attempts to organize employees atthe operations in Chicago as indicating the inappropriateness of the limited unit sought. HOT SHOPPES, INC.147On July 7, 1955, in Case No. 13-RC-4431 (not published in NLRBvolumes), a consent election was held in a unit of flight attendants bat the Midway Airport.However, at that time, the O'Hare Airportwas not yet in operation, and, of course, the Employer had no em-ployees there.On August 10, 1956, in Case No. 13-RC-5126 (notpublished in NLRB volumes), a consent election was held in a unitcomposed of flight attendants at both Midway and O'Hare. Again,on June 19, 1958, in Case No. 13-RC-6029 (not published in NLRBvolumes), a consent election was held involving flight attendants atboth Midway and O'Hare. Petitioner failed to win a majority in anyof these elections.Moreover, in the instant case, a representative ofPetitioner testified that as recently as last year the Petitioner was at-tempting to organize drivers and helpers at O'Hare, although it didnot attempt to organize O'Hare employees in its most recent cam-paign which culminated in its filing the instant petition. In light ofthese facts, we find that the Petitioner chose to seek an election ina unit of Midway employees alone solely because it had failed to or-ganize the employees at O'Hare.'A finding that the unit sought isappropriate under these circumstances would give controlling weightto Petitioner's extent of organization and would directly contravenethe specific prohibitions of Section 9 (c) (5).1As there is no basis for finding the unit sought herein appropriate,we find that it is inappropriate and we shall dismiss the petition.[The Board dismissed the petition.]MEDIBElB FANNING, dissenting :I dissent from the majority's refusal to direct an election in the unitof truckdrivers and helpers at the Employer's Midway Airport opera-tions.In my opinion such refusal does violence to the statutory com-mand of Section 9 (c) that :The Board shall decide in each case whether, in order toassure toemployees the fullest freedomin exercising the rights guaranteediThe record here indicates that "flight attendants" is another term for drivers andhelpers.6Our dissenting colleague quotes the statutory language of Section 9(b), but in sodoing he overlooks the mandate of Section 9(c) (5) : "In determining whether a unit isappropriate for the purposes specified in subsection(b) the extent to which the employeeshave organized shall not be controlling."InWestinghouse Electric Corporation,115 NLRB 1381,the facts were strikingly simi-lar to those in the instant case.Petitioner there on two occasions participated in Boardelections in which it sought to represent a broad unit of salaried employees. Petitionerfailed to win a majority in either of these elections and subsequently it sought to severcertain employees from the broad salaried unit.The Board dismissed the petition on theground that the unit was based on petitioner's "extent of organization."While in7iwik8et Locks, Inc.,116 NLRB 1648, the Board distinguished theWestinghousecase andrejected the "extent of organization'argument in a similar factual context,the Boardthere pointed out that the appropriateness of tiros narrow unit sought by petitioner wassupported by factors unrelated to its "extent o. organizaion"Here, however,as we havealready found,there are no independent factors establishing the appropriateness of aseparate Midway unit. 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDby this Act, the unit appropriate for collective bargaining shallbe the employer unit, craft unit,plant unit or subdivision thereof.[Emphasis supplied.]The Board has held, in view of the above language, that a plantunit ispresumptively appropriate.'The Unit requested by the Peti-tioner and denied by the majority is just such a unit. It is thereforeincumbent on the party opposing that unit, in this case the Employer,to rebut its presumptive appropriateness.This has not been done.The majority points to four factors as precluding the "plant" unithere :Midway and O'Hare Airports are the Employer's only opera-tions in the Chicago area, both are operated under the same overallsupervision,the extent of employee interchange, and the identity ofwagerates and working conditions for both operations. In the lightof these, the majority concludes thatthe only reasonfor establishinga single unit limited to employees at Midway is the extent of the Peti-tioner's organization.This is demonstrablyinaccurate.The record establishes that theEmployer's Midway flight kitchenisanentirely separate operationfrom its O'Hare flight kitchen, it is located 20 miles from the O'Harekitchen, it services only the Midway Airport, it is in chargeof a sepa-rate manager,who has authority to hire and discharge employees,and the interchange between the flight kitchens cited by the majorityinvolved only 7 out of more than 300 employees and occurred over an18-month period.These are factors indicative of the apropriatenessof the single plant units sought by Petitioner. In addition, the iden-tity of wage rates and working conditions at the two flight kitchensstems from the fact that labor relations policy is established for theseoperations and for all of the Employer's multitudinous operationsthroughout the country, at its District of Columbia central offices.This is a factor which is not itself determinative of the unit question sI do not maintain that a unit limited to the Employer's Midwayoperations is the only appropriate unit. I am sensible of the cases inwhich the Board has said in comparable situations, too numerous torequire citation, that either a single plant or a multiplant unit maybe appropriate.But since the petition seeks a single plant unit, andno other union is seeking to represent a larger unit, there is no war-s Beaumont Forging Company,110 NLRB 2200; see also SchwienEngineeringCo, 114NLRB 173;General Shoe Corporation,114 NLRB 381,Swift & Company,124 NLRB 50On September 8, 1959, the Board issued anopinion inDobbs Houses,Inc,Case No13-RC-6682 (not published in NLRB volumes)There the petitioner sought to representin one unitemployees working in two commissaries operated by a leading competitor ofthe EmployerThe two commissaries serviced Midway and O'Ilare airportsThe Board,in agreementwith the Employer, found that only separate units were appropriate, relyingon the lack of operational integration, geographical separation, lack of employee inter-change, and the extent of local supervision.No persuasive grounds have been urged fordistinguishingthe instant case from DobbsHouses, Ince See,for example,National Cates ers ofNew York, Inc.,129 NLRB 699,involvingother locations of the Employer. HOT SHOPPES, INC.149rant for denying the employees involved this opportunity to partici-pate in collective bargaining if they so desire.10As I have alreadyindicated, the Act directs the Board to make unit determinationswhich"assureto employeesthe fullest freedomin exercising the rightsguaranteed by this Act."This is one of the clearest directives con-tained in the Act. It is not complied with merely by finding that thePetitioner has not sought an election in the larger of two possibleappropriate units.Nor does the fact that the Petitioner has in prior cases agreed thata combined unit of Midway and O'Hare truckdrivers and helpersconstituted a single appropriate unit prejudice in anyway its petitionin this case, if the Board conforms its unit policies with the statutorydirective to assureemployeesthe fullest freedom to exercise the rightsguaranteed by the Act. Indeed to deny the unit request solely becausePetitioner previously had organized the employees of both operationsand had sought a larger unit as the majority in the final analysis hasdone, is to give controlling effect to the extent of organization, con-trary to Section 9(c) (5).Dismissal of the petition on such groundsmeans, in effect, that where either a larger unit or a smaller unit maybe appropriate, a union which in the first instance seeks to organizeand represent the larger unit, but fails in its attempt is thereafterbound to continue organization only on that basis.The more it triesand fails the more it becomes bound to try again on that basis, or giveup its organizational efforts.This is so even though a majority ofemployees in the smaller appropriate unit may actively be seekingto have that union represent them.11 The obstacle to employees exer-cising the rights guaranteed by the Act resulting from such deter-mination is obvious.Moreover, such a result is completely at oddswith the congressional purpose in proscribing unit determinationbased on extent of organization as thecontrollingfactor.Congressclearly intended by that proscription to insure that the Board's elec-tion machinery would not be utilized to foster collective bargainingin inappropriate units.It did not intend by that proscription todeny resort to such machinery to achieve collective bargaining rightsin appropriate units.As I have shown, the appropriateness of the unit sought by Peti-tioner is supported by factors unrelated to its extent of organization,11That the drivers and helpers may constitute an appropriate unit separated from otheremployees of the Employer has already been affirmatively decided. SeeNational Caterersof New York, Inc, ibtd.11To protect themselves from this effect of the majority's extent of organization doctrine,unions will be forced to attempt organization initially on the basis of the smaller of twoappropriate units in order not to foreclose their opportunity to organize such employees inthe event they fall to achieve bargaining rights in the larger unitThus,the majority'sdecision will actually contribute to a fragmentation of an employer's employee comple-ment into small units,and delay bargaining on the basis of the larger units which itapparently favors. 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot the least of which is the presumptive appropriateness of single-plant units.12Thus, it cannot validly be maintained that "extent oforganization" is the controlling factor.To do so subverts, rather thaneffectuates, the policies of the Act.I would find the merit sought in the petition to be appropriate forpurposes of collective bargaining within the meaning of Section 9(c)of the Act, and would direct an election accordingly.CHAIRMAN LEEDOM took no part in the consideration of the aboveDecision and Order."Thus this case is controlled by KwiksetLooks, Inc.,116 NLRB 1648, and not by theWestinghousecase, cited by the majority.American Creosoting Corporation and Georgia Creosoting Com-pany and Georgia Creosoting CorporationandLocal UnionNumber 2591,United Brotherhood of Carpenters and Joinersof America,AFL-CIOGeorgia Creosoting CorporationandLocal Union 2591,UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO.Oases Nos. 10-CA-4409 and 10-GA-1423. Februa2-g 13, 1961DECISION AND ORDEROn November 1, 1960, Trial Examiner Ramey Donovan issued hisIntermediate Report in the above-entitled proceeding, finding thatRespondent Georgia Creosoting Corporation 1 had engaged in andwas engaging in certain unfair labor practices and recommending thatit cease and desist therefrom and take certain affirmative action, as setforth in the copy of the Intermediate Report attached hereto.TheTrial Examiner also found that the aforementioned Respondent didnot discriminate against Lamar L. Bennett in violation of Section 8(a) (3) of the Act as alleged in the complaint.Thereafter, excep-tions to the Intermediate Report were filed only by the aforementionedRespondent.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions thereto, and the entire record, and1 The complaint in Case No. 10-CA-4409 was originallyissued against three Respond-ents : American Creosoting Corporation, Georgia Creosoting Company, and Georgia Creosot-ing Corporation.On June 10, 1960, prior to the hearing, American Creosoting Corpora-tion and Georgia CreosotingCompany entered into a settlementagreement with respect tothe charges in the complaint.Therefore, the Trial Examiner's Intermediate Report andthis Decision and Order involve only Georgia Creosoting Corporation as Respondent.130 NLRB No. 4.